EXHIBIT 10.41

 

SECURITY AGREEMENT

 

DEBTOR:

 

Name:

   eUniverse, Inc.     

101 North Plains Industrial Road

Wallingford, CT 06492

 

SECURED PARTY:

 

Name:

   New Technology Holdings Inc.

Address:

  

550 Madison Avenue

New York, NY 10022

 

1. Debtor, in consideration of the agreement of Secured Party to make one or
more loans to Debtor pursuant to that certain Note and Warrant Purchase
Agreement, of even date herewith, between Debtor and Secured Party (the
“Purchase Agreement”), and for other good and sufficient consideration, hereby
grants to Secured Party a first priority security interest in all of Debtor’s
right, title and interest in and to the following property (except as set forth
herein), including without limitation any and all additions, accessions and
substitutions thereto or therefor (hereinafter called the “Collateral”):

 

(a) all tangible personal property, machinery, electrical and electronic
components, equipment, fixtures, furniture, office machinery, vehicles,
trailers, implements and other tangible personal property of every kind and
description, all goods of like kind or type hereafter acquired in substitution
or replacement thereof, all additions and accessions thereto and all rents,
proceeds and products on or of any of the foregoing, including, without
limitation, the rights to insurance proceeds covering the foregoing;

 

(b) all inventory, including without limitation, all merchandise, raw materials,
components, parts, supplies, unfinished goods, work-in-progress, finished
products intended for sale, lease or other disposition, and packing and shipping
materials of every kind, nature and description, wherever any of the same may be
located;

 

(c) all deposits, cash, cash equivalents and all drafts, checks, certificates of
deposit, notes, bills of exchange and other writings which evidence a right to
the payment of money;

 

(d) all insurance policies on which Debtor is named as an insured or additional
insured or loss payee and all proceeds which may be derived therefrom;

 

(e) all “accounts” (as that term is defined in the Uniform Commercial Code as in
effect from time to time in the State of New York, the “Uniform Commercial
Code”) and/or other rights to payment;



--------------------------------------------------------------------------------

(f) all “general intangibles” (as that term is defined in the Uniform Commercial
Code);

 

(g) all leasehold interests and other rights and interests of Debtor respecting
the use or ownership of or title to any real property, including the interests,
easements, licenses, all other rights and interests of any kind;

 

(h) all Debtor’s books and records and all computer software programs relating
to the Collateral, wherever located; and

 

(i) all products, proceeds and income of any of the foregoing and all
substitutions and replacement of, and additions and accessions to, any of the
foregoing.

 

to secure payment of the unpaid principal amount of and interest on the Notes
(as defined in the Purchase Agreement) and all other obligations and liabilities
of Debtor to Secured Party, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, the Purchase Agreement or this Security
Agreement and any other document executed and delivered in connection therewith
or herewith and each other obligation and liability, whether direct or indirect,
absolute or contingent, due or to become due, or now or hereafter existing, of
the Debtor to Secured Parry, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to Secured Party) or
otherwise. Specifically excluded from the Collateral are goods covered by any
purchase money security interest.

 

2. Debtor expressly represents, warrants and covenants:

 

(a) That except for the first priority security interest granted hereby and the
permitted liens listed on Schedule A hereto, Debtor is the owner of the
Collateral free from any adverse lien, security interest or encumbrances; and
that Debtor will defend the Collateral against all claims and demands of all
persons at anytime claiming the same or any interest therein.

 

(b) That Debtor has the full power and authority to enter into this Security
Agreement, that this Security Agreement has been duly authorized, executed, and
delivered by the Debtor and Debtor’s obligations under this Security Agreement
are legal, valid, binding, absolute and unconditional.

 

(c) That Debtor’s location is as stated above and the Collateral will be kept at
that location or at the locations of Debtor’s subsidiaries.

 

(d) That Debtor will promptly notify Secured Party of any change in the location
of the Collateral.

 

(e) That Debtor will pay all taxes and assessments of every nature which may be
levied or assessed against the Collateral.

 

2



--------------------------------------------------------------------------------

(f) That Debtor will not permit or allow any adverse lien, security interest or
encumbrance whatsoever upon the Collateral and will not permit the same to be
attached or replevined.

 

(g) That Debtor has used, and will continue to use for the duration of this
Security Agreement, consistent standards of quality in its provision of services
sold under Debtor’s service marks. Debtor shall use its best efforts to do any
and all acts required by Secured Party to ensure Debtor’s compliance with this
subparagraph.

 

(h) That the Collateral is in good condition, and that Secured Party may examine
and inspect the Collateral at any time, wherever located. Without limiting the
generality of the foregoing, Debtor hereby grants to Secured Party and its
employees and agents the right to visit Debtor’s offices from which services are
provided under any of Debtor’s service marks, and to inspect the quality control
relating thereto at reasonable times during regular business hours.

 

(i) That Debtor will not do any act, or omit to do any act, whereby Debtor’s
service marks or any registration or application appurtenant thereto, may become
abandoned, invalidated, unenforceable, avoided, avoidable, or will otherwise
diminish in value, and shall notify Secured Party immediately if it knows of any
reason or has reason to know of any ground under which this result may occur.
Debtor shall take appropriate action at its expense to halt the infringement of
Debtor’s service marks and shall properly exercise its duty to control the
nature and quality of the goods offered by any licensees in connection
therewith.

 

(j) That Debtor will not use the Collateral in violation of any applicable
statutes, regulations or ordinances or rights to any third parties.

 

(k) That Debtor will keep the Collateral at all times insured against risks of
loss or damage by fire, theft and such other casualties as Secured Party may
reasonably require, all in such amounts, under such forms of policies, upon such
terms, for such periods, and written by such companies or underwriters as
Secured Party may approve, losses in all cases to be payable to Secured Party
and Debtor as their interest may appear. Secured Party may act as attorney for
Debtor in making, adjusting and settling claims under or canceling such
insurance and endorsing Debtor’s name on any drafts drawn by insurers of the
Collateral.

 

(l) At any time and from time to time, upon the request of Secured Party, Debtor
will promptly and duly execute and deliver any and all such further instruments
and documents and take such further action as Secured Party may reasonably deem
desirable in obtaining the full benefits of this Security Agreement, including,
without limitation, the filing of any financing or continuation statement under
the Uniform Commercial Code with respect to the liens and security interests
granted hereby. Debtor hereby authorizes Secured Party to file any such
financing or continuation statement without the signature of Debtor to the
extent permitted by applicable law.

 

3



--------------------------------------------------------------------------------

(m) That Debtor hereby indemnifies and holds Secured Party, its officers,
directors, employees and shareholders, harmless from and against any claim,
suit, loss, damage or expense (including reasonable attorneys’ fees) arising out
of this Security Agreement, the Purchase Agreement, or Debtor’s operation of its
business from the use of the Collateral.

 

(n) That Debtor hereby irrevocably appoints Secured Party, and its successors
and assigns, Debtor’s true and lawful attorney, with full power (in the name of
Debtor or otherwise), after the occurrence and during the continuance of an
Event of Default (defined in Section 4 below), to ask, require, demand, receive,
compound and give acquittance for any and all moneys, claims and other amounts
due and to become due at any time under, or arising out of, the Collateral; to
endorse any checks or other instruments or orders in connection therewith; to
enforce all Secured Party’s rights hereunder, to enter into all agreements or
instruments required to carry out the terms hereof which are required to be
performed by Debtor; to execute such other assignments and mortgages of the
Collateral as Secured Party may deem to be necessary or advisable. Such power of
attorney shall be deemed a power coupled with an interest and, therefore,
irrevocable.

 

3. Until an Event of Default, Debtor may have possession of the Collateral and
use it in any lawful manner, and upon an Event of Default, Secured Party shall
have the immediate right to the possession of the Collateral.

 

4. Debtor shall be in default under this Security Agreement upon the happening
of any of the following events or conditions (each an “Event of Default”):

 

(a) default in the payment or performance of any obligation. covenant or
liability contained or referred to herein or in any note evidencing the same;

 

(b) the making or furnishing of any warranty, representation or statement to
Secured Party by or on behalf of Debtor which proves to have been false in any
material respect when made or furnished;

 

(c) loss, theft, damage, destruction, sale or encumbrance to or of any of the
Collateral, or the making of any levy seizure or attachment thereof or thereon
and, if capable of being remedied, such default shall continue unremedied for a
period of 30 days;

 

(d) dissolution, termination of existence, insolvency, business failure,
appointment of a receiver of any part of the property of, assignment for the
benefit of creditors by, or the commencement of any proceeding under any
bankruptcy or insolvency laws of, by or against Debtor or any guarantor or
surety for Debtor.

 

and Debtor shall give Secured Party immediate notice of the occurrence of any
matter referred to in clause (d) of this paragraph.

 

5. Upon such default and at any time thereafter, Secured Party may declare all
obligations secured hereby immediately due and payable and shall have the
remedies of a secured party under Article 9 of the Uniform Commercial Code.
Secured Party may required

 

4



--------------------------------------------------------------------------------

Debtor to assemble the Collateral and deliver or make it available to Secured
Party at a place to be designated by Secured Party which is reasonably
convenient to both parties. Expenses of taking, holding, preparing for sale, or
selling the Collateral or the like shall include Secured Party’s reasonable
attorney’s fees and legal expenses.

 

6. No waiver by Secured Party of any Event of Default shall operate as a waiver
of any other Event of Default or of the same Event of Default on a future
occasion. The taking of this Security Agreement shall not waive or impair any
other security said Secured Party may have or hereafter acquire for the payment
of the above indebtedness, nor shall the taking of any such additional security
waive or impair this Security Agreement; but said Secured Party may, resort to
any security it may have in the order it may deem proper, and notwithstanding
any collateral security, Secured Party shall retain its rights of set-off
against Debtor.

 

7. Secured Party’s rights hereunder shall be senior to the rights of any other
person except as listed on Schedule A hereto.

 

8. All rights of Secured Party hereunder shall inure to the benefit of its
successors and assigns; and all promises and duties of Debtor shall bind his
heirs, executors or administrators or his or its successors or assigns. If there
be more than one Debtor, their liabilities hereunder shall be joint and several.

 

9. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCLUDING CONFLICT OF LAWS
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.

 

10. This Security Agreement may be executed in counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

[signature page follows]

 

5



--------------------------------------------------------------------------------

Dated this 6th day of September, 2000.

 

Debtor:

     

Secured Party:

eUNIVERSE, INC.

     

NEW TECHNOLOGY HOLDINGS INC.

By:  

/s/    BRAD GREENSPAN        

--------------------------------------------------------------------------------

      Title:  

/s/    MARK EISENBERG        

--------------------------------------------------------------------------------

Name:           Name:   Mark Eisenberg Title:           Title:    

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]

 



--------------------------------------------------------------------------------

Schedule A

 

Permitted Liens

 

UCC Financing Statements filed with the California Secretary of State under The
Big Network, Inc., as debtor, by the following secured parties on the dates
indicated:

 

•   Fulfillment Partners & Associates, LLC d/b/a Synergy Capital, filed March
18, 1998.

 

•   Synergy Capital, filed March 18, 1998.

 

•   FirstCorp, filed April 17, 1998.

 

•   FirstCorp, filed April 29, 1998.

 

•   LPI Software Funding Group, Inc., filed July 20, 1998